Citation Nr: 0734900	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability resulting from left 
shoulder surgery in March 1996. 

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for fractured teeth resulting from carotid 
artery surgery in September 1995.   


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Milwaukee, Wisconsin (hereinafter RO).  


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran incurred a disability due to VA carelessness, 
negligence, lack of proper skill, or similar instance of 
fault on the part of VA as a result of left shoulder surgery 
in March 1996 or carotid artery surgery in September 1995. 

2.  The medical evidence of record does not show that the 
veteran incurred a disability due to an event not reasonably 
foreseeable as a result of left shoulder surgery in March 
1996 or carotid artery surgery in September 1995. 


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a disability resulting from left shoulder surgery in 
March 1996 have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.358, 3.361 (2007).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for fractured teeth resulting from carotid artery surgery in 
September 1995 have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.358, 3.361, 3.381, 17.161 (2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to initial adjudication, 
a letter dated in February 2003 satisfied the duty to notify 
provisions.  As for the duty to assist, VA medical records 
from the treatment at issue have been obtained, as well as a 
VA medical opinion addressing the propriety of the shoulder 
surgery in question.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The veteran contends that during March 2006 surgery on his 
left shoulder by VA, a "needle" was broken, necessitating a 
"second" surgery, and resulting in additional disability 
for which compensation is warranted under 38 U.S.C.A. § 1151.  
Clinical reports of record indicate that the March 2006 
surgery was scheduled for repair of what was described as a 
"massive" rotator cuff tear.  An arthroscopy at that time 
demonstrated that the rotator cuff was irreparable.  While 
the reports from the arthroscopy do not reflect that a 
"needle" was broken, they do indicate a technical problem 
developed with use of the pump.  As a result, the arthroscopy 
was discontinued at that time, and an open repair and 
excision of the distal end of the clavicle was undertaken.  

A VA physician who reviewed the reports from the March 2006 
surgery and follow up clinical reports indicated in a May 
2006 opinion that the decision to abandon the arthroscopy and 
initiate the open reduction surgery was "certainly not an 
unusual one during an arthroscopy procedure and in my opinion 
it was absolutely the correct decision."  This physician, 
after discussing the pertinent surgical and post-operative 
clinical findings, rendered the opinion that the shoulder 
surgery was "done very well technically," and that a 
massive rotator cuff as demonstrated by the veteran was 
"frequently" irreparable.  Given the irreparable nature of 
the left shoulder and advancing arthritis, according to the 
examiner, the "increasing disability" noted by the veteran 
was "not surprising," and was "not related in anyway to 
his treatment or his surgical procedure that was done in 
1996."  There is otherwise no competent evidence indicating 
that the veteran developed additional disability in the left 
shoulder as a result of improper treatment by VA.  

With regard to entitlement to compensation under 38 U.S.C.A. 
§ 1151 as a result of the carotid artery surgery in September 
1995, the veteran contends that he is not seeking 
compensation for his fractured teeth, but wants a properly 
fitted bridge.  Nevertheless, a claim under the provisions of 
38 U.S.C.A. § 1151 is a claim for compensation, not 
treatment, and this is the issue that the Board is 
constrained to address on appeal.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease, and Vincent's 
stomatitis are not disabling conditions and may be considered 
service connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  38 C.F.R. §§ 3.381, 17.161.  In this case, the 
medical records confirm that the veteran incurred broken 
teeth during surgery on his carotid artery; however, VA 
dental clinic records show that the veteran was seen in 
September 1995, at which time his teeth were repaired and he 
was fitted with a bridge.  As there is currently no provision 
in the law for compensation for replaceable missing teeth, 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for fractured teeth due to carotid artery 
surgery in September 1995 is not warranted.

In short, the evidence of record does not contain any 
competent medical evidence or opinions that support a 
conclusion that as a result of the March 1996 shoulder 
surgery or carotid artery surgery in September 1995, the 
veteran developed a disability under the provisions of 
38 U.S.C.A. § 1151 as a result of fault on the part of any VA 
personnel or an event which was not reasonably foreseeable in 
connection with this treatment.  In fact, as set forth above, 
the competent medical evidence addressing the left shoulder 
directly contradicts the assertions of the veteran that he 
has a disability as a result of improper treatment by VA.  
Moreover, with regard to these assertions from the veteran, a 
layperson without medical training, such as the veteran, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  As such, the claims for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
disability resulting from left shoulder surgery in March 1996 
and carotid artery surgery in September 1995 must be denied.   

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
disability resulting from left shoulder surgery in March 1996 
is denied. 

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
fractured teeth resulting from carotid artery surgery in 
September 1995 is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


